Citation Nr: 1726118	
Decision Date: 07/10/17    Archive Date: 07/20/17

DOCKET NO.  13-06 350	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, Washington


THE ISSUE

Entitlement to an initial compensable rating for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESSES AT HEARING ON APPEAL

Appellant and fiancé


ATTORNEY FOR THE BOARD

A. Fagan, Counsel


INTRODUCTION

The Veteran served on active duty from November 1982 to November 1985.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Seattle, Washington.

In April 2017, the Veteran testified at a Board videoconference hearing before the under Veterans Law Judge (VLJ).  A transcript of the hearing is of record.  Also during the hearing, the Veteran waived RO consideration of additional evidence submitted in support of his appeal, including a June 2017 private audiological evaluation.  38 C.F.R. § 20.1304.

As a final introductory matter, it appears that the Veteran has filed a claim for an increased rating for his tinnitus, and that such a claim was acknowledged by the RO.  In this regard, a May 2015 supplemental statement of the case contains a note that such a claim had been referred to the rating Board.  To date, it does not appear that the claim has been adjudicated.  Therefore, it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2016).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

During his April 2017 Board hearing, the Veteran and his fiancé testified that the Veteran's bilateral hearing loss has worsened since he was last afforded a VA examination in October 2014.  That contention is supported by the June 2017 private audiogram, which appears to show an increase in the Veteran's hearing loss disability based on pure tone thresholds.  Parenthetically, the Board points out that the private audiological evaluation report shows that speech recognition testing was not performed using the Maryland CNC word list; thus, the evaluation is not adequate for VA rating purposes.  38 C.F.R. § 4.85.  Nevertheless, the Board finds that the Veteran should be afforded a new VA examination to determine the current severity of his bilateral hearing loss.

On remand, updated and relevant outstanding records should be associated with the claims file, to specifically include the October 2014 VA audiological examination report.  While the examination request is of record, and the May 2015 SSOC references the findings from that examination, the actual October 2014 examination report does not appear in the Veteran's claim file.  Additionally, it appears that the Veteran has received periodic audiological and ENT evaluations throughout the appeal period.  However, the most recent VA treatment of record is dated in August 2011.  Thus, updated treatment records should be requested, to include association of any audiograms performed in connection with audiological or ENT treatment.  38 U.S.C.S. § 5103A(c); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim). 

Accordingly, the case is REMANDED for the following action:

1.  Obtain all relevant VA treatment records dating from October 2009 to the present, to specifically include association of any VA audiograms performed in conjunction with VA treatment and the October 2014 VA examination report.  If the requested records are unavailable, the claims file should be annotated as such and the Veteran and his representative notified of such.

2.  After the above development has been completed, schedule the Veteran for a VA audiologic examination to determine the current nature and severity of his service-connected bilateral hearing loss.  The claims file should be made available to the examiner for review.  Any indicated audiologic studies should be performed and the results should be reported in detail.

In addition to the objective test results, the examiner should fully describe the functional effects caused by the hearing disability.  The examiner should also address whether, and to what extent, the Veteran's hearing loss decreases his ability to communicate effectively with other people, and what impact, if any, his hearing loss disability has on his ability to obtain and maintain gainful employment.

3.  After completing the requested actions, and any additional action deemed warranted, the AOJ should readjudicate the appeal.  If the benefit sought on appeal remains denied, the Veteran and his representative should be furnished a supplemental statement of the case and given the opportunity to respond thereto.  The case should then be returned to the Board for further appellate consideration, if in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.S. §§ 5109B, 7112 (LexisNexis 2017).



_________________________________________________
S. C. KREMBS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.S. § 7252 (LexisNexis 2017), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




